west 17th street llc isaac mishan tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date on its partnership return llc claimed a charitable_contribution_deduction of dollar_figure in order to substan- tiate a charitable_contribution_deduction of dollar_figure or more a taxpayer must secure and maintain in its files a contempora- neous written acknowledgment cwa from the donee organization sec_170 the cwa must state among other things whether the donee provided the donor with any goods or services in exchange for the gift sec_170 the substantiation requirements of subpara a do not apply to a contribution if the donee organization files a return on such form and in accordance with such regu- lations as the secretary may prescribe that includes the information specified in subpara b sec_170 to date the secretary has not issued regulations to imple- ment the donee-reporting regime referred to in subpara d r audited llc’s return and disallowed the charitable_contribution_deduction in its entirety after the case was dock- eted in this court the donee organization submitted an amended form_990 return of organization exempt from income_tax that included the information specified in subpara b p filed a motion for partial summary_judgment contending that this action by the donee eliminated the need for a cwa to substantiate llc’s gift held sec_170 sets forth a discretionary delegation of rulemaking authority and it is not self-exe- cuting in the absence of the regulations to which the statute refers held further the general_rule set forth in subpara a requiring a cwa meeting the requirements of subpara b is fully applicable to the gift at issue jeremy m klausner frank agostino and lawrence sannicandro for petitioner marc l caine and carina campobasso for respondent united_states tax_court reports opinion lauber judge this case is before the court on peti- tioner’s motion for partial summary_judgment the motion presents a question of statutory construction involving the relationship between subparagraphs a and d of sec_170 which governs substantiation requirements for cer- tain charitable_contributions sec_170 provides that no deduction shall be allowed for any charitable con- tribution of dollar_figure or more unless the taxpayer substantiates the gift by a contemporaneous written acknowledgment cwa from the donee organization the cwa must state among other things whether the donee supplied the donor with any goods or services in consideration for the gift and if so must furnish a description and good-faith estimate of the value of such goods or services sec_170 and iii after the petition in this case was filed the donee organization submitted an amended_return for the year in which the gift was made this amended_return described the gift from west 17th street llc llc and included a statement that the donee had provided the llc with no goods or services in consideration for that gift petitioner con- tends that this action by the donee eliminated the need for a cwa relying on sec_170 that section provides that s ubparagraph a shall not apply to a contribution if the donee organization files a return on such form and in accordance with such regulations as the secretary may pre- scribe which includes the information described in subpara- graph b with respect to the contribution the internal_revenue_service irs or respondent advances two arguments in opposition to petitioner’s motion for partial summary_judgment first respondent contends that sec_170 is not self-executing ie that it will become operative only when the secretary publishes the regulations to which the statute refers since the secretary has not issued such regulations respondent contends that subparagraph a remains applicable and that a proper cwa all statutory references are to the internal_revenue_code code in ef- fect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar w 17th st llc v commissioner was necessary to substantiate petitioner’s contribution second in the event we determine that sec_170 is operative in the absence of regulations respondent con- tends that the term return as used in this subparagraph means the donee organization’s original return for the period in question and cannot include an amended_return we conclude that the rulemaking authority delegated in subparagraph d is discretionary not mandatory and that subparagraph d is not self-executing in the absence of regu- lations we accordingly hold that the general_rule set forth in subparagraph a requiring a cwa meeting the require- ments of subparagraph b is fully applicable for the gift at issue because we will deny petitioner’s motion for partial summary_judgment on this ground we need not address respondent’s alternative argument background there is no dispute as to the following facts which are drawn from the parties’ summary_judgment papers and from the stipulations of facts and attached exhibits filed pre- viously at the time of the filing of the petition the llc had its principal_place_of_business in new york in date the llc purchased for dollar_figure million a property in new york city borough of manhattan known as block lot this property comprised two parcels the building on the northern parcel pincite east 13th street is the van tassell kearney auction mart vtk building the vtk building was built in for staging horse auctions it was later used as a candy factory as a vocational school for women and as the studio of frank stella a well- known artist the greenwich village society the llc initially planned to demolish the vtk building however for historic preservation petitioned the new york city landmarks preservation commission to designate the vtk building an individual landmark the commission calendared an emer- gency hearing in date to consider this request on date the vtk building was placed on the national register of historic places and it thus became a certified_historic_structure within the meaning of sec_170 united_states tax_court reports for architectural easements on date the llc executed in favor of the trust trust a historic preservation deed of easement this deed granted the trust a perpetual conservation_easement over the north parcel of the property including the vtk building the trust is an organization described in sec_501 and is a qualified_organization under sec_170 the llc’s contribution of the easement to the trust was completed for federal tax purposes in on date the trust sent the llc a letter acknowledging receipt of the easement this letter did not state whether the trust had provided any goods or services to the llc or whether the trust had otherwise given the llc anything of value in exchange for the easement the llc secured an appraisal concluding that as of feb- ruary the property had a fair_market_value of dollar_figure before placement of the easement the appraisal thus opined that the property-acquired for dollar_figure million in date-had risen in value by almost in years opining that the property was worth only dollar_figure after the donation the appraisal concluded that the ease- ment had reduced the property’s value by dollar_figure the llc filed its form_1065 u s return of partner- ship income on date on this return the llc deducted dollar_figure the alleged value of the easement as a charitable_contribution to the trust the llc included with its return a copy of the appraisal report a copy of the trust’s date letter and form_8283 noncash chari- table contributions executed by the appraiser and by a rep- resentative of the trust on date the trust filed form_990 return of organization exempt from income_tax for calendar_year on that return the trust did not report receipt of a charitable_contribution from the llc nor did it report whether it had provided any goods or services to the llc in exchange for the easement the irs selected the llc’s return for examination on date the irs mailed the llc a notice of final_partnership_administrative_adjustment fpaa which was followed by a supplementary fpaa on date in the supplementary fpaa the irs disallowed the chari- table contribution deduction in full because i t has not been w 17th st llc v commissioner established that all the requirements of sec_170 and the corresponding treasury regulations have been satisfied for the noncash charitable_contribution in the alternative the irs determined that the value of the ease- ment was substantially less than the dollar_figure claimed on the return the irs determined penalties for gross_valuation_misstatement under sec_6662 and h and alter- natively for negligence under sec_6662 and b on date the llc’s tax_matters_partner timely petitioned this court for review of the supplementary fpaa on date the trust prepared an amended form_990 for and mailed it to the irs service_center in ogden utah part iii of form_990 is captioned state- ment of program service accomplishments on its original form_990 filed in the trust had described these accom- plishments in an attached statement which summarized the easement donations it had received during on the amended form_990 filed in the trust added the fol- lowing two sentences to that description one of the new york donations received during included the donation by west 17th street llc of an historic preservation deed of easement the trust provided no goods or services to west street llc in consideration for its donation of the historic preservation deed of easement the ogden service_center received the amended form_990 on date respondent does not dispute petitioner’s assertion that the service_center accepted this amended_return for filing the record does not reveal whether the service_center personnel were aware that the llc’s return had previously been examined or that this case was pending in litigation discussion the purpose of summary_judgment is to expedite litigation and avoid unnecessary and time-consuming trials see 116_tc_73 we may grant partial summary_judgment when there is no genuine dispute of material fact and a decision may be ren- dered as a matter of law rule b 118_tc_226 the parties agree on all facts relevant to disposition of petitioner’s motion and the united_states tax_court reports issue of statutory construction it presents involves a pure question of law we conclude that this question is appro- priate for summary adjudication i statutory and regulatory framework a governing statutory provisions sec_170 allows a deduction for charitable con- tributions made during the taxable_year generally the amount of the deduction is the value of the property contrib- uted reduced by the value of any consideration that the tax- payer receives in exchange for the gift 118_tc_528 aff ’d 374_f3d_881 9th cir payments to a charity that are made partly as a con- tribution and partly in consideration for goods or services provided to the donor by the donee are often called quid pro quo contributions ibid to address tax-compliance problems that had arisen in connection with quid pro quo contributions congress in enacted sec_170 captioned substantiation require- ment for certain contributions sec_170 pro- vides no deduction shall be allowed for any contribu- tion of dollar_figure or more unless the taxpayer substantiates the contribution by a contemporaneous written acknowledgment of the contribution by the donee organization that meets the requirements of subparagraph b a cwa need not take any particular form it may be furnished to the donor for example by letter postcard or computer-generated media french v commissioner tcmemo_2016_53 at schrimsher v commissioner tcmemo_2011_71 101_tcm_1329 citing legislative_history the requirement that a cwa be obtained for charitable_contributions of dollar_figure or more is a strict one in the absence of a cwa meeting the statute’s demands n o deduction shall be allowed sec_170 see french at if a taxpayer fails to meet the strict substantiation requirements of sec_170 the entire deduction is disallowed the doctrine_of substantial compliance does not apply to excuse failure to obtain a cwa meeting the statutory requirements french at durden v commissioner tcmemo_2012_140 103_tcm_1762 the deterrence value of sec_170’s total denial of a deduction com- w 17th st llc v commissioner ports with the effective administration of a self-assessment and self-reporting system addis f 3d pincite sec_170 provides that a cwa must include the following information i the amount of cash and a description but not value of any prop- erty other than cash contributed ii whether the donee organization provided any goods or services in consideration in whole or in part for any property described in clause i iii a description and good_faith estimate of the value of any goods or services referred to in clause ii an acknowledgment qualifies as contemporaneous only if the donee provides it to the taxpayer on or before the earlier of the date on which the taxpayer files a return for the tax- able year in which the contribution was made or the due_date including extensions for filing such return sec_170 and ii sec_170 provides that s ubparagraph a shall not apply to a contribution if the donee organization files a return on such form and in accordance with such regulations as the secretary may prescribe which includes the informa- tion described in subparagraph b with respect to the con- tribution the question we must decide is whether the trust’s filing in of an amended form_990 operates by virtue of subparagraph d to render the cwa requirement of subparagraph a inapplicable to the llc’s gift b legislative_history congress enacted the substantiation requirements of sec_170 to require charitable organizations that receive quid pro quo contributions to inform their donors that the deduction under sec_170 is limited to the amount by which the payment exceeds the value of goods or services provided by the charity addis t c pincite sec_170 is a compliance provision designed to foster disclo- sure of ‘dual payment’ or quid pro quo contributions viralam v commissioner 136_tc_151 congress enunciated two principal purposes for this compliance provision the first purpose was to assist tax- payers in determining the deductible amounts of their chari- table contributions durden t c m cch pincite see didonato v commissioner tcmemo_2011_153 united_states tax_court reports t c m cch noting purpose to inform the donor that all or a portion of an amount contributed may not be deductible the second purpose was to assist the internal_revenue_service in processing tax returns on which charitable_contribution deductions are claimed durden t c m cch pincite see didonato t c m cch pincite noting purpose to ease the administration and audit of charitable_contribution deductions the substantiation requirement now codified in sec_170 originated in the president’s budget proposal for sent to congress on date office of mgmt budget exec office of the president budget of the united_states government fiscal_year part two that budget proposed several revenue-losing changes in the law governing tax-exempt organizations ibid the president proposed that these changes would be financed by requiring charitable organizations to file with the internal_revenue_service annual information returns reporting charitable con- tributions in excess of dollar_figure from any one donor during the preceding calendar_year ibid the original version of the substantiation requirement thus took the form of mandatory donee reporting the ways_and_means_committee held a hearing on the president’s tax proposals in early date u s economy and proposals to provide middle-income tax relief tax equity and fairness economic stimulus and growth hearing before the h comm on ways and means 102d cong although the donee reporting provi- sion received little attention congressman schulze worried that it might create a firestorm that will come back to haunt us id pincite he explained my concern is if you make a contribution over dollar_figure and have to put your taxpayer_identification_number in and the charity then has to report that as well and later on that will be matched up are we going to have an area where relatively small charities that are somewhat unsophisticated are going to be reporting this and then it’s going to be matched at irs and people are going to get in trouble if a number is off we’ve had some of these problems before and they have been major problems i just do not want to see us get into that situation with c ’s treasury secretary brady acknowledged the validity of this concern ibid he pledged that he and assistant secretary w 17th st llc v commissioner to goldberg would try very hard to make sure that there will not be any inconveniences of the kind you talk about ibid during another ways_and_means_committee hearing rep- resentatives from charitable organizations indicated their support for greater tax compliance permanent extension of certain expiring tax provisions hearing before the h comm on ways and means 102d cong but they likewise expressed concern about the donee reporting provision which they thought required modifica- tion see id pincite b eneficiary institutions need to accept an equity of burden although we believe that we need to have a conversation with the treasury_department so that we can work out how that is done on date senator moynihan introduced the chari- table contribution tax act of s 102d cong in this bill the requirement that charities file annual information returns reporting charitable_contributions was eliminated see id sec_5 it was replaced by a cwa require- ment substantially in sec_170 except that a cwa would have been required for any contribution of dollar_figure or more ibid the president’s original proposal for donee reporting was retained in a back- up provision resembling current subparagraph d providing that a cwa would not be required if the donee organization files a return on such form and in accordance with such regulations as the secretary may prescribe reporting the information specified in subparagraph b ibid that now identical senator danforth a co-sponsor of s noted that the bill was the product of lengthy discussion between the charitable community and policymakers in congress and the treasury_department cong rec he explained an earlier version of some of the proposals in this bill appeared in the president’s budget the charitable community was concerned about certain provisions in the reporting requirements area assistant secretary goldberg listened to the views of the charitable community and took primary responsibility for addressing their con- cerns ibid this senate bill became part of h_r which was eventu- ally pocket-vetoed by president george h w bush h_r 102d cong sec_8003 as reported in the senate date memorandum of disapproval for the revenue act united_states tax_court reports of pub papers date the charitable substantiation provision-now with a cwa requirement for gifts of dollar_figure or more-was brought back in h_r as reported to the house on date the report accom- panying that bill explained the committee’s belief that there will be increased compliance with present-law rules governing charitable_contribution deductions if a taxpayer who claims a charitable_contribution of dollar_figure or more is required to obtain substantiation from the donee indicating the amount of the contribution and whether any goods service or privilege was received by the donor in exchange for making the contribution h_r rept no pincite 1993_3_cb_167 the report explained that the proposed amendment does not impose an information reporting requirement upon char- ities id rather it places the responsibility upon taxpayers to request and maintain in their records substan- tiation from the charity of their contribution and any good or service received in exchange ibid the senate version of the bill reduced the dollar_figure monetary threshold requiring a cwa to substantiate all gifts of dollar_figure or more h_r 103d cong sec as amended by the senate date in this respect the conference_report followed the senate amendment see h_r conf rept no pincite 1993_3_cb_393 addressing the concerns charities had expressed about donor privacy the conference_report emphasized that a cwa need not contain the tax- payer’s social_security_number or taxpayer_identification_number tin id n c b pincite emphasis in original the conference_report also emphasized that cwas must be explicit about the absence of a quid pro quo if the donee organization provided no goods or services to the tax- payer the written substantiation is required to include a statement to that effect ibid addressing the back-up mechanism for donee reporting the conference_report explained substantiation is not required if the donee organization files a return with the irs in accordance with treasury regulations reporting information sufficient to substantiate the amount of the deductible contribution id pincite with the reduction of the monetary threshold to dollar_figure the house provision as set forth in h_r was enacted as part of the omnibus_budget_reconciliation_act_of_1993 w 17th st llc v commissioner obra pub_l_no sec a stat pincite and codified as sec_170 congress made the new substantiation requirements effective for contributions made on or after date see obra sec b stat pincite h_r conf rept no pincite c b pincite congress expressed its intention that following enactment of the bill the secretary_of_the_treasury will expeditiously issue a notice or other announcement providing guidance with respect to the substantiation and disclosure provisions id pincite n c b pincite in date the irs provided transitional relief for the tax_year extending to date the date by which tax- payers were required to obtain cwas for gifts see notice_95_15 1995_15_irb_22 c regulations in date the treasury_department issued proposed_regulations providing guidance concerning the implementa- tion of sec_170 see fed reg date the proposed_regulations addressed in detail the requirements of sec_170 b and c but made no provision for donee reporting by charitable organizations under subparagraph d see ibid the irs requested public comments and scheduled a hearing for date see fed reg the irs received several hundred pages of comments only one commenter an indianapolis accounting firm addressed donee reporting it recommended that donee organizations be allowed to satisfy the substantiation requirement by reporting directly to the irs but it noted that the proposed_regulations do not provide any such guidance or oppor- tunity it urged that the regulations should be drafted to provide that in certain situations substantiation can be pro- vided directly to the irs by the filing of a form_990 or form_990-pf suggesting that t his provision would be particu- larly helpful to private_foundations and small charitable on date we directed respondent to provide any written public comments submitted in response to the rulemaking proceedings in- volving sec_170 respondent filed a response with about pages of attachments the attachments include all public comments received by the treasury_department and a transcript of the date hearing united_states tax_court reports organizations none of the speakers who appeared at the date hearing mentioned donee reporting on date the treasury_department promul- gated final regulations under sec_170 see t d 1997_1_cb_68 these regulations currently appear in substantially the same form as sec_1_170a-13 through income_tax regs in the preamble the irs explained why the final regulations did not implement donee reporting under sec_170 one commenter suggested that the regulations should allow charities to report charitable_contributions directly to the irs on form_990 or pf sec_170 authorizes the secretary to prescribe regulations allowing donee organizations to satisfy the requirements of sec_170 by filing a return that includes the information described in sec_170 the irs and treasury have decided not to imple- ment the suggestion at this time however in an effort to reduce paper- work and taxpayer burdens the irs will examine whether any existing irs forms can be modified to assist in their use in substantiating chari- table contributions t d c b pincite during the ensuing years the irs received no public request for implementation of donee reporting on date the irs nevertheless put on its priority guidance plan a regulation project to address this subject u s dep’t of the treasury office of tax policy and internal_revenue_service priority guidance plan general tax issues item on date the irs issued a notice of proposed rulemaking nprm to implement the exception to the ‘contemporaneous written acknowledgment’ require- ment for substantiating charitable_contribution deductions of dollar_figure or more fed reg date the nprm began by noting that the treasury_department in had specifically declined to issue regulations under sec_170 to effectuate donee reporting id having thereafter encountered few requests to imple- ment a donee reporting system the irs found that t he present cwa system works effectively with minimal burden on donors and donees ibid however prompted by questions such as that raised by the instant case as to whether an amended form_990 or 990-pf could be used as a vehicle for donee reporting the commissioner determined to propose rules governing this subject ibid w 17th st llc v commissioner the nprm expressed the treasury department’s view that implementation of a donee reporting system would require resolution of several threshold issues concerning the manner of such reporting ibid the nprm focused on three issues in particular the first threshold issue concerned the appropriate irs form to be used for such reporting sec_170 pro- vides that any donee reporting shall be accomplished on such form as the secretary may prescribe the nprm expressed the treasury department’s conclusion that i n order to better protect donor privacy the form_990 series should not be used for donee reporting fed reg instead the irs said that it would develop before finalizing regulations a specific-use information_return for donee reporting ibid for that reason the proposed regula- tion addressing this subject captioned donee organization reporting-prescribed form was marked reserved see id the second threshold issue concerned the required contents of the donee’s report unlike a cwa mailed to a taxpayer the donee reporting information_return will be sent to the irs which must have a means to store maintain and readily retrieve the return_information for a specific taxpayer if and when substantiation is required in the course of an examination fed reg the nprm concluded that t he donor’s taxpayer_identification_number would be necessary in order to properly associate the donation information with the correct donor id the irs expressed concern about the potential risk for identity theft involved given that donees will be collecting donors’ taxpayer identification numbers and maintaining those numbers for some period of time id the nprm requested public com- ments as to whether additional guidance is necessary regarding the procedures a donee should use to miti- gate th is risk ibid the third threshold issue concerned the time for donee reporting the irs noted that s ection f is premised on donors receiving timely substantiation of their donations of dollar_figure or more id the statute requires that a cwa be issued by the earlier of the date on which the taxpayer files his return or the due_date including extensions for filing such return sec_170 and ii the nprm united_states tax_court reports charitable_contributions concluded that any alternative method to using a cwa for substantiating through donee reporting must provide timely information to both the irs and the donor fed reg the proposed_regulations accordingly provided that any donee information_return must be filed on or before february of the year following the calendar_year in which the contribution was made so that the substantiating data would be available to taxpayers expecting to file their returns on april id the irs noted that february 28th is the date when numerous other information returns must be filed id the nprm requested public comments by date see id the number of comments received apparently exceeded big_number see substantiation require- ment for certain contributions http www regulations gov docketdetail d irs-2015-0049 last visited date three weeks later after considering these comments the secretary withdrew the proposed_regulations in their entirety see fed reg date in withdrawing the proposed_regulations the secretary explained that the public comments had questioned the need for donee reporting and had expressed significant concerns about donee organizations collecting and maintaining tax- payer identification numbers fed reg respondent represents that a n overwhelming number of comments expressed significant concerns that even a voluntary system of donee reporting could have a substantial adverse effect on charitable giving by all potential donors ibid the treasury_department accordingly decided against implementing the statutory exception to the cwa requirement reiterating its position that this exception remains unavailable unless and until final regulations are issued prescribing the method for donee reporting ibid ii analysis sec_170 provides that a cwa is not needed to substantiate a charitable_contribution if the donee organiza- tion files a return on such form and in accordance with such regulations as the secretary may prescribe which includes the information that a cwa is supposed to include we con- front at the outset a question that requires us to identify the w 17th st llc v commissioner regulations to which subparagraph d refers petitioner contends that the regulations in question are the regula- tions governing the filing of charities’ annual information returns see sec_1_6033-2 income_tax regs and that the form referenced in subparagraph d is form_990 judge gustafson embraces this argument in his dissenting opinion see gustafson op p here the trust filed an amended_return on form_990 that included the information that a cwa was supposed to include petitioner argues that the trust thereby satisfied subparagraph d because it file d a return on such form and in accordance with such regulations as the secretary has prescribe d this argument is unpersuasive for at least two reasons the statutory requirement that charities file annual informa- tion returns currently codified in sec_6033 has been on the books since see revenue act of ch sec_117 sec_58 stat pincite the current regulations governing the contents of these information returns were promulgated in date t d 1971_2_cb_393 in when con- gress enacted sec_170 the requirement that charities file annual information returns on form_990 was well estab- lished and familiar to all concerned if congress had intended in subparagraph d to refer to these pre-existing regulations it is unlikely to have used the formula in accordance with such regulations as the secretary may pre- scribe more fundamentally the code contains hundreds of sections authorizing the secretary to issue regulations see infra pp apart from general authorizations for rulemaking such as sec_7805 these provisions clearly refer to regulations yet to be issued that will interpret the code section in which the authorization for rulemaking is contained sec_169 for example provides that an elec- tion to amortize pollution_control_facilities shall be made by filing with the secretary in such manner in such form and within such time as the secretary may by regulations pre- scribe a statement of such election it seems obvious that the regulations to which this statute refers are not the regulations requiring individuals to file their tax returns on form sec_1040 u s individual_income_tax_return rather congress was referring to regulations that it expected the secretary to issue under sec_169 which he did issue gov- united_states tax_court reports erning the time and manner of making elections under sec_169 see sec_1_169-4 income_tax regs the same reasoning applies here when congress in subparagraph d referred to the filing of a return on such form and in accordance with such regulations as the sec- retary may prescribe it was referring to regulations that the secretary might in future promulgate under sec_170 that would specify the appropriate procedure for reporting by donee organizations the secretary has not yet promulgated-indeed he has declined to promulgate-such regulations this case thus requires us to address a question that has arisen with some frequency how should a court respond when a taxpayer or the irs desires to have a particular tax treatment apply in the absence of the regulations to which the statute refers in some cases the secretary may have affirmatively declined to issue regulations having concluded that they are unnecessary or inappropriate in other cases the secretary may intend to issue regulations but may have encountered delays because of subject matter complexity or the press of other business courts have described the ques- tion presented here as whether the statute is self-executing in the absence of regulations 139_f3d_1090 6th cir aff ’g in part rev’g in part tcmemo_1996_337 united_states v the fact that charities are required to report some donor information on form_990 does not support the dissent’s position charities that file form_990 have long been required to identify contributors who make an- nual gifts in excess of dollar_figure see sec_1_6033-2 income_tax regs but this information is reported to assist the irs not in auditing the donors’ contributions but in auditing the charity’s compliance with public charity rules and the bar against private_inurement a charity may have a handful of donors who make gifts in excess of dollar_figure but many thousands of donors who make gifts in excess of dollar_figure there is simply no place on the form_990 to report such a volume of information the form_990 moreover requires the reporting only of donors’ names and address- es without any taxpayer identification numbers tins without tins the irs would have no practical way of associating the information re- ported on the form_990 with the individual returns of the donors who made the gifts finally many organizations that receive tax-deductible contributions such as churches and federal and state governmental enti- ties do not file forms see sec_6033 c for all these reasons the reference to regulations in subparagraph d cannot plausibly be read to mean the regulations requiring charities to file returns on form_990 w 17th st llc v commissioner mustari 109_f2d_438 7th cir 114_tc_103 rev’d on this issue 263_f3d_338 4th cir the courts have struggled to define the proper judicial response in these scenarios in each case congress has dele- gated to an executive branch agency the task of using its expertise to craft appropriate regulations under the administrative_procedure_act and familiar separation-of- powers principles a court’s usual role is to review the regula- tions an agency has issued not to conjure what regulations might look like had they been promulgated on the other hand if it is absolutely clear that congress intended that a particular tax_benefit or tax treatment should be available a legitimate question arises as to whether the irs may pre- vent that outcome by declining to engage in rulemaking commentators have described this scenario as one of spurned delegations and the resulting judicial dilemma as one of crafting phantom regulations see phillip gall phantom tax regulations the curse of spurned delega- tions tax law amandeep grewal sub- stance over form phantom regulations and the internal_revenue_code houston bus tax l j in approaching these cases the courts have focused prin- cipally as they must on the text of the delegating provision o ur inquiry begins with the statutory text and ends there as well if the text is unambiguous 541_us_176 in conjunction with the text we have examined the statute’s legislative_history and considered whether it can be applied without further expli- cation in a regulation 409_fedappx_64 9th cir citing 119_tc_317 aff ’d on other grounds 370_f3d_1228 d c cir in examining the statutory text it is useful to begin by considering whether congress couched its delegation of rulemaking authority in mandatory or permissive terms a delegations for mandatory rulemaking most of our cases have dealt with delegations of mandatory rulemaking authority mandatory delegations where the statute is framed in terms of commanding the secretary to prescribe regulations first chicago corp v commissioner united_states tax_court reports 88_tc_663 aff ’d 842_f2d_180 7th cir grewal supra pincite the major cases deal largely with mandatory delegations which the courts usually deem self- executing a mandatory delegation requires the secretary to issue regulations that achieve a particular result or that apply a particular rule gall supra pincite and commonly takes the form of the secretary shall prescribe regulations or states that something shall happen under regulations prescribed by the secretary ibid most of the mandatory-delegation cases have involved tax- payer friendly provisions that is code sections in which congress has made available a credit deduction or other tax_benefit see grewal supra pincite our first opinions on this subject addressed sec_58 as enacted in see tax reform act of tra ’76 pub_l_no sec_301 sec_90 stat pincite former sec_58 provided the secretary shall prescribe regulations under which items of tax preference shall be properly adjusted where the tax treat- ment giving rise to such items will not result in the reduction of the taxpayer’s tax under this subtitle for any taxable years in 82_tc_819 we held sec_58 self-executing in the absence of regulations reviewing the legislative_history we concluded that congress clearly intended that the minimum_tax should not apply where as was true in that case the taxpayer had derived no tax_benefit from the tax-preference items noting that eight years had passed since sec_58 became effective judge raum ruled that the failure to promulgate the required regulations can hardly render the new provisions inoperative id pincite we held that we must give effect to these provisions in the absence of regulations reasoning that congress could hardly have intended to give the treasury the power to defeat the stat- ute’s legislatively contemplated operative effect merely by failing to discharge the statutorily imposed duty to promulgate the required regulations ibid three years later in first chicago corp t c pincite we reached the same result for the same reasons empha- sizing the statute’s mandatory wording s ection h is framed in terms of commanding the secretary to prescribe regulations it states that ‘the secretary shall prescribe w 17th st llc v commissioner regulations ’ because the secretary had failed to carry out the mandate imposed upon him by the congress the court found itself obligated to act in his place while noting that w e do not relish doing the secretary’s work for him id pincite in a footnote we observed that t he tax_reform_act_of_1986 has changed this language to ‘ the secretary may prescribe regulations ’ id pincite ndollar_figure emphasis in original we concluded that t he effect of that change in language can be of no concern to this court since the change d id not apply to the tax years at issue ibid the next wave of cases addressed sec_2032a enacted in which provided beneficial estate_tax treatment for certain farm property see tra ’76 sec stat pincite sec_2032a provided and still provides the secretary shall prescribe regulations setting forth the application of this section in the case of an interest in a partnership corporation or trust which with respect to the decedent is an interest_in_a_closely_held_business after the lapse of years without issuance of regulations we held the statute self-executing in their absence see 102_tc_777 rev’d on other grounds 69_f3d_1044 10th cir 93_tc_228 reviewing the legislative_history we discerned that con- gress did not want the estate of a stockholder of a family cor- poration to be deprived of the benefits of sec_2032a estate of maddox t c pincite however in order to deal with the myriad problems and situations that could arise in that connection congress directed not merely authorized the secretary to prescribe regulations ibid citing occi- dental petroleum and first chicago corp we concluded w e must do the best we can in the absence of the pertinent regulations since in our view the secretary cannot deprive a taxpayer of rights which the congress plainly intended to confer id pincite in both estate of maddox and estate of hoover we emphasized the mandatory nature of the authority congress had delegated see estate of hoover t c pincite noting that the secretary had failed to issue the regulations that congress ordered he ‘shall’ pre- united_states tax_court reports scribe estate of maddox t c pincite congress pro- vided that the secretary ‘shall’ prescribe the regulations when addressing taxpayer unfriendly statutes courts have often approached the problem by considering whether congress directed the secretary to determine whether a particular tax treatment shall apply or simply to decide how a legislatively ordained tax treatment is to be imple- mented in 106_tc_216 we addressed the application of the generation-skip- ping transfer gst tax to direct_skip transfers by non- resident aliens sec_2663 enacted in the tax_reform_act_of_1986 pub_l_no sec a stat pincite provided the secretary shall prescribe such regula- tions as may be necessary or appropriate to carry out the purposes of this chapter including regulations providing for its application in the case of transferors who are non- residents not citizens of the united_states judge tannenwald framed the relevant question as fol- lows are the regulations a necessary condition to deter- mining ‘whether’ the gst tax applies as petitioner contends or do they constitute only a means of arriving at ‘how’ that tax otherwise imposed by the statute should be determined as respondent contends estate of neumann t c pincite we held for the commissioner concluding that congress had clearly imposed the gst tax on direct_skip transfers by non-resident aliens thus resolving the whether ques- tion congress had authorized the issuance of regulations we concluded simply to address a how question namely how to fill possible gaps flowing from the fact that not all the property of nonresident_aliens is subject_to u s estate_tax id pincite because none of those gaps complicated the gst subsequent cases finding to be self-executing code sections providing that the secretary shall prescribe regulations have stressed the provi- sions’ taxpayer-friendly character in francisco we addressed sec_931 which provided that the determination as to whether certain in- come is possessions-source income shall be made under regulations pre- scribed by the secretary t c pincite we held the statute to be self- executing despite the absence of regulations noting the principle that the secretary’s failure to issue regulations does not bar application of a bene- ficial tax statute id pincite see also 114_tc_103 rejecting position that congressionally intended benefits can be withheld simply by the refusal to issue regulations rev’d on this issue 263_f3d_338 4th cir w 17th st llc v commissioner calculation in estate of neumann we held sec_2663 to be self-executing in the absence of regulations id pincite on at least one occasion an appellate court has held a code provision for a mandatory delegation to be non-self-exe- cuting in hillman t c pincite we considered sec_469 which provided the secretary shall prescribe such regulations as may be necessary or appropriate to carry out the provisions of including regulations addressing the treatment of expenses allocable to passive or nonpassive_income noting the statute’s taxpayer-friendly nature and describing it as a command provision given its use of the verb shall prescribe we held the statute to be self-executing rejecting the notion that congressionally intended benefits can be withheld simply by the refusal of the secretary to issue regulations id pincite this section the u s court_of_appeals for the fourth circuit reversed it held that neither the statute nor the legislative_history clearly express ed the congressional intent the peti- tioners need in order to prevail hillman f 3d pincite congress had expressed its intention that the secretary issue regulations addressing netting of self-charged_interest expenses while adding that s uch regulations may also to the extent appropriate identify other situations in which net- ting of expenses is appropriate h_r conf rept no vol ii pincite 1986_3_cb_1 other courts have employed the whether how approach when consid- ering taxpayer-unfriendly statutes see eg 104_fedclaims_1 holding sec_4263 which im- poses a transportation excise_tax to be self-executing in the absence of reg- ulations in this and other whether how cases the courts often reached their results chiefly on the basis of statutory construction concluding that the statute by its terms made the taxpayer liable for the tax so that the taxpayer could not wriggle out of the tax by seizing on the secretary’s fail- ure to issue regulations see eg temsco helicopters f app’x pincite addressing sec_4263 102_f3d_932 7th cir holding sec_4662 which imposes an ex- cise tax on chemicals to be self-executing in the absence of regulations the whether how approach has also appeared in a few cases involving taxpayer-neutral statutes see eg 108_tc_579 holding sec_865 which provided that t he secretary shall prescribe such regulations as may be necessary or appropriate to carry out the purpose of this section including regula- tions relating to the treatment of losses to be self-executing in the absence of regulations united_states tax_court reports in the court of appeals’ view congress thereby indicated without qualification that the secretary has discretion to identify other situations in which offsetting will be allowed such as the situation in that case which involved expenses for management fees the court_of_appeals acknowledged that inability to net expenses of the sort before it might be inequitable but concluded that this is an inequity that only congress or the secretary as the holder of the delegated authority from congress has the authority to ameliorate hillman f 3d pincite in sum this court and other courts have frequently but not always held to be self-executing taxpayer-friendly code provisions that include a mandatory delegation to the sec- retary one commentator has described this as the equity approach on the theory that treating such delegations otherwise would inequitably deprive taxpayers of legisla- tively intended benefits grewal supra pincite in several of these cases the irs conceded or did not seriously dispute that the statute was self-executing in the absence of regula- tions see first chicago corp f 2d pincite noting government’s concession that sec_58 was effective ex proprio vigore francisco t c pincite not reaching self-executing issue because neither party raised it on appeal gall supra pincite discussing estate of maddox and estate of hoover the whether how approach has been employed mainly with respect to taxpayer-unfriendly delega- tions grewal supra pincite in many of those cases the cen- tral question was whether the statute by its terms made the taxpayer liable for the tax b delegations for permissive rulemaking the code contains hundreds if not thousands of sections that authorize the secretary to issue regulations without directing or mandating that he do so commentators have described these provisions as discretionary or policy dele- gations reasoning that congress has not framed the delega- tion in ‘mandatory’ terms but has instead left the implementation of the policy objective to the secretary’s discretion gall supra pincite discussing policy delegations grewal supra pincite delegations of permissive or discretionary authority discretionary delegations appear in many verbal forms w 17th st llc v commissioner often congress expresses an intention to confer discretionary authority by use of the word may providing that the sec- retary may prescribe regulations or that something may happen under such regulations as the secretary may pre- scribe see grewal supra pincite occasionally these are blanket authorizations for rulemaking that seem to add little to the secretary’s existing authority under sec_7805 more commonly congress authorizes the secretary to pre- scribe regulations governing the availability of a particular tax treatment discretionary delegations often arise in code sections that set forth a definite requirement but allow for the possibility of exemptions for example sec_5051 imposes an excise_tax on beer but sec_5053 authorizes various exemptions under such regulations as the secretary may prescribe sec_6111 requires the disclosure of certain reportable_transactions but sec_6111 provides that t he secretary may prescribe regulations which provide exemptions from the requirements of this section sec- tion n provides that withholding shall not be required if there is in effect a withholding_exemption certificate in such form and containing such other information as the secretary may prescribe another common type of discretionary delegation author- izes the secretary to implement elections for example sec_1033 provides that a taxpayer may elect at such time and in such manner as the secretary may pre- scribe to treat certain property as real_property for involun- tary-conversion purposes sec_169 mentioned supra p provides that a taxpayer may elect to amortize pollution_control_facilities by filing a statement of election in such manner in such form and within such time as the secretary see sec_5053 providing for exemption for export under such regula- tions and on the giving of such notices entries and bonds and other secu- rity as the secretary may by regulations prescribe sec_5053 pro- viding for exemption for removal for laboratory analysis subject_to such limitations and under such regulations as the secretary may prescribe sec_5053 g and h providing for other exemptions s ubject to such regulations as the secretary may prescribe cf sec_5852 providing that no firearm may be exempt from tax except pursuant to an applica- tion in such form and manner as the secretary may by regulations pre- scribe united_states tax_court reports may by regulations prescribe most recently when enacting repeal of the tefra partnership regime for years after congress provided that a partnership may elect at such time and in such form and manner as the secretary_of_the_treasury may prescribe to have the amendments apply to pre-2018 tax years bipartisan budget act of pub_l_no sec_1101 sec_129 stat pincite discretionary delegations also arise where congress has enacted a default rule in the code but authorized the sec- retary to issue regulations providing for an alternative rule such as a safe_harbor or a rule_of convenience for example sec_1256 defines a mixed_straddle for certain purposes as one in which each position in the straddle is clearly identified by a certain time or such earlier time as the secretary may prescribe by regulations sec_2642 defines a qualified_severance for gst tax pur- poses but subparagraph b iii provides that this term also includes any other severance permitted under regulations prescribed by the secretary see also sec_453 pro- viding that election out of the installment_method shall be made at a specified time e xcept as otherwise provided by regulations although many discretionary delegations include the words may prescribe or may be prescribed other verbal for- mulas exist for example sec_6042 governing reporting by dividend payors provides that dividends do not include certain payments to the extent provided in regu- lations prescribed by the secretary sec_6049 governing reporting by interest payors provides that numerous other election provisions include similar permissive wording see eg sec_167 election concerning depreciation on musical works shall be made at such time and in such form as the secretary may prescribe sec_456 election to include prepaid_dues_income shall be made in such manner as the secretary may by regulations prescribe sec_307 election concerning basis in stock_rights shall be made in such manner as the secretary may by regulations prescribe sec_953 captive insurer may make certain election at such time and in such man- ner as the secretary may prescribe sec_472 providing that taxpayer may elect to use lifo accounting by filing an application at such time and in such manner as the secretary may prescribe sec_473 elec- tion concerning qualified_liquidation of lifo_inventories shall be made subject_to such conditions and in such manner and form and at such time as the secretary may prescribe by regulation w 17th st llc v commissioner interest includes certain interest not specified in the statute to the extent provided in regulations prescribed by the secretary and sec_465 provides that certain at-risk treatment shall apply only to the extent provided in regulations prescribed by the secretary this court appears to have addressed on only one occasion whether a statute including a discretionary delegation is self- executing in the absence of regulations that case which generated a unanimous reviewed opinion by this court was 95_tc_467 aff ’d sub nom stell v commissioner 999_f2d_544 9th cir it involved sec_465 mentioned supra which pro- vides that certain at-risk treatment shall apply only to the extent provided in regulations prescribed by the secretary the commissioner argued in alexander t c pincite- adversely to his interest that sec_465 was not self-executing in the absence of regulations which at the time had been proposed but not issued in final form the commissioner accordingly urged that the sec_465 at- risk rules did not apply to limit deductions of the sort peti- tioners claimed ruling on a motion for reconsideration we agreed with the commissioner sec_465 unambiguously provides that sec_465 shall apply only to the extent provided in regulations prescribed by the sec- retary regulations have not been prescribed by the secretary accordingly we hold that sec_465 does not apply to the activi- ties of the limited_partnerships id pincite fn ref omitted we noted in alexander that this conclusion was supported both by the statute’s text and by its legislative_history describing the future operation of sec_465 congress stated that forthcoming regulations may make this provision applicable to certain types of activities see id pincite n citing h_r rept no pincite 1978_3_cb_181 we have consistently distinguished alex- ander in subsequent opinions dealing with mandatory dele- gation see francisco t c pincite finding alexander fully reconcilable with the principle that the secretary’s failure to issue regulations does not bar application of a beneficial tax statute estate of neumann t c pincite- united_states tax_court reports c the statute at hand under sec_170 n o deduction shall be allowed for any contribution of dollar_figure or more unless the tax- payer substantiates the contribution with a cwa meeting the statutory requirements sec_170 provides that subparagraph a shall not apply to a contribution if the donee organization files a return on such form and in accord- ance with such regulations as the secretary may prescribe which includes the information that a cwa is supposed to include the question we must decide is whether subpara- graph d is self-executing in the absence of implementing regulations we begin as we must with the statute’s text 437_us_322 subparagraph d provides that a donee organization may report information specified in subparagraph b on such form and in accordance with such regulations as the sec- retary may prescribe the word may is used to express possibility or likelihood to express permission or to express contingency webster’s new world collegiate dic- tionary 4th ed by its terms the delegated rule- making authority is permissive it grants the secretary discretion to prescribe regulations governing this matter but it does not mandate that he do so the discretionary nature of this delegated authority is underscored by comparing the text of subparagraph d with the text of subparagraph e the latter provides that t he secretary shall prescribe regulations specifying that some or all of the requirements of this paragraph do not apply in appropriate cases the delegation of rulemaking authority petitioner errs in asserting that our cases have repeatedly recognized that subparagraph d is self-executing in the absence of regulations in the cases petitioner cites we noted the existence of this provision while explaining that the parties before us had not placed in issue any question regarding its possible application see longino v commissioner tcmemo_2013_80 at n averyt v commissioner tcmemo_2012_198 104_tcm_65 schrimsher t c m cch pincite didonato t c m cch pincite hill v commissioner tcmemo_2004_156 87_tcm_1451 subparagraph e appears to have been designed chiefly to implement congress’ intent clearly expressed in the legislative_history that regula- tions be issued clarifying the application of the cwa requirement for con- w 17th st llc v commissioner in subparagraph e including the words shall prescribe is phrased in mandatory terms we necessarily presume that congress intended a different meaning in subparagraph d when it used the word may rather than shall compare 491_us_600 with 823_f2d_600 d c cir the legislative_history shows that congress by phrasing this delegation of rulemaking authority in discretionary terms intended that subparagraph d not be self-executing in the absence of regulations the substantiation require- ment now codified in sec_170 originated in the presi- dent’s budget proposal for where it took the form of mandatory information reporting by donee organizations congress understood that donee reporting could achieve its objective only if such reports included the donors’ taxpayer identification numbers otherwise the irs could not asso- ciate the donee-supplied information with the taxpayers whose returns were selected for examination members of congress and representatives of charitable organizations expressed concerns about this provision on grounds of both donor privacy and the security of taxpayer information after many months of study and negotiations congress replaced the donee reporting regime proposed by the presi- tributions made by payroll deduction and to donors’ receipt from charities of token goods and services having de_minimis value see h_r conf rept no pincite 1993_3_cb_393 the treasury_department issued temporary regulations and an nprm ad- dressing these topics on date and issued final regulations on oc- tober and date t d 1994_2_cb_28 temporary regulations and nprm t d 1995_2_cb_28 final regu- lations for contributions made by payroll deductions t d 1997_1_cb_68 final regulations regarding goods and services with insubstantial value other paragraphs of sec_170 indicate that congress used the words shall and may advisedly compare sec_170 i f providing that t he secretary shall prescribe such regulations as necessary or appropriate with sec_170 providing that t he sec- retary may prescribe such regulations as necessary or appropriate sec_170 providing that t he secretary may prescribe such regula- tions or other guidance which exempts certain transactions from substan- tiation requirements and sec_170 providing that a remainder inter- est shall be valued using a discount rate except that the secretary may prescribe a different rate united_states tax_court reports dent with the cwa regime now codified in sec_170 in subparagraph d congress left open the possibility that donee reporting might be implemented as an alternative compliance mechanism or as a back-up system if the cwa regime proved onerous or otherwise problematic but congress plainly understood that donee reporting raised serious policy questions concerning the form and manner of such reporting which the secretary would need to address before any such alternative could be implemented this is a classic example of a situation in which congress has dele- gated discretionary policy-making authority to the sec- retary in structural terms sec_170 resembles other code provisions that include discretionary delegations as noted earlier congress often places a general_rule or definite requirement in the code but authorizes the secretary to pre- scribe regulations providing for exemptions or for an alter- native treatment see supra pp sec_170 follows this pattern subparagraph a captioned general_rule states that no deduction shall be allowed in the absence of a cwa that includes specified information subparagraph d provides that this general_rule does not apply if the relevant information is supplied on such form and in accordance with such regulations as the secretary may prescribe congress anticipated that the secretary would implement such an exception to the general_rule only after resolving policy questions that had surfaced during the legislative process because congress intended that the secretary exercise his discretion in resolving these questions sec_170 is not a statute that can be applied without further explication in a regulation temsco helicopters f app’x pincite the difficulty and sensitivity of these questions-chiefly involving donor privacy the confidentiality of taxpayer information scholars who have studied this subject have urged that statutes em- bodying discretionary delegations should never be regarded as self-exe- cuting see gall supra pincite p olicy delegations can never be self-exe- cuting otherwise courts could usurp the discretionary authority that was delegated to the secretary citing alexander t c pincite grewal supra pincite we need not decide this broader proposition we hold that sec_170 is not self-executing in light of the language structure and legislative_history of this statute w 17th st llc v commissioner and the risk of identity theft-have been underscored by actual experience when proposing regulations to implement donee reporting in the secretary expressed his conclu- sion that i n order to better protect donor privacy the form_990 series should not be used for donee reporting fed reg he solicited comments concerning the need for additional guidance in light of the potential risk for identity theft ibid the secretary received in response big_number mostly nega- tive comments he thereupon withdrew the proposed regula- tions in their entirety noting that commenters had expressed significant concerns about donee organizations collecting and maintaining taxpayer identification numbers for reporting purposes fed reg if the expert agency to which congress has delegated the relevant rulemaking authority encountered such difficulties in implementing donee reporting a court trying to envision phantom regula- tions governing this subject would be shooting in the dark petitioner has cited and our own research has discovered no case in which a court has held to be self-executing a code provision containing a discretionary delegation that refers to regulations that the secretary may prescribe conversely every judicial decision that has held a code provision to be self-executing in the absence of regulations has involved a mandatory delegation that included the word shall in many of these cases we emphasized the mandatory nature of the delegation as evidenced by congress’ use of the word shall see estate of hoover t c pincite estate of maddox t c pincite first chicago corp t c pincite on one occasion we suggested that the result might be dif- ferent if congress had instead used the word may see first chicago corp t c pincite n adopting what he calls a plain meaning approach see foley op p judge foley in dissent urges that we ignore as an inconsequential series of prepositional phrases and clauses that portion of subparagraph d consisting of the words on such form and in accordance with such regulations as the secretary may prescribe these words in his view do not link the operative effect of subparagraph d to the issuance of regulations but simply authorize the secretary to issue regulations if he wishes to do so all that the statute supposedly requires is that a donee organization file a united_states tax_court reports return -of any kind at any time and in the absence of implementing regulations-that includes the information described in subparagraph b when construing a statute i t is our duty ‘to give effect if possible to every clause and word’ so as to avoid ren- dering any part of the statute meaningless surplusage 348_us_528 quoting 107_us_147 101_us_112 construing a statute so that no clause sentence or word shall be superfluous void or insignificant marbury v madison u s cranch enunciating anti-surplusage canon of construction the approach of judge foley’s dissenting opinion violates these well-established principles of statutory interpretation by rendering subparagraph d ’s reference to regulations completely meaningless sec_7805 authorizes the secretary to prescribe all needful rules and regulations for the enforcement of this title and sec_170 authorizes the secretary to prescribe such regulations as may be necessary or appro- priate to carry out the purposes of this paragraph namely the purposes of sec_170 generally if the words on such form and in accordance with such regulations as the secretary may prescribe are to have any independent significance in subparagraph d they must do more than simply authorize the secretary to issue regulations if he deems it appropriate to do so see 529_us_362 describing antisurplusage canon as a cardinal principle of statutory construction antonin scalia bryan a garner reading law the interpretation of legal text sec_174 sec_176 i t is no more the court’s func- tion to revise by subtraction than by addition as noted earlier there are hundreds of code provisions that employ phrases or clauses similar to those in subpara- graph d to effect discretionary delegations to the secretary sec_5053 for example dealing with the excise_tax on beer provides an exemption for export under such regula- tions and on the giving of such notices entries and bonds and other security as the secretary may by regulations pre- scribe we doubt that judge foley’s dissenting opinion would treat these prepositional phrases and clauses or those in many similar code sections as meaningless verbiage w 17th st llc v commissioner there is no logical reason why the result should be different here the approach in judge foley’s dissenting opinion would also produce results plainly at odds with congress’ intent the dissent’s conclusion would allow the trust to satisfy its obligations under sec_170 by filing an amended form_990 six years after the llc’s tax_return was due to be filed and three years after the irs completed its exam- ination of that return see foley op p this action by a donee organization clearly fails to advance either of the purposes congress enunciated when enacting sec_170 namely to assist taxpayers in determining the deductible amounts of their charitable_contributions or to assist the internal_revenue_service in processing tax returns on which charitable_contribution deductions are claimed durden t c m cch pincite in effect the dissent would make subparagraph a elective with charities an out- come that congress can scarcely have envisioned when it enacted the cwa regime as a tax compliance measure in sum we conclude that sec_170 sets forth a delegation of discretionary rulemaking authority the statute authorizes but does not command the secretary to imple- ment a donee reporting regime as an alternative compliance mechanism to the cwa regime embodied in subparagraph a the statute thus commits to the secretary’s discretion whether a regime for donee reporting should be implemented and if so how in the exercise of his discretion the secretary determined in and again in that a system of donee reporting is neither necessary nor desirable and he accordingly declined to issue the regulations that the statute says he may prescribe we hold that subparagraph d is not self- executing and that it has no operative effect in the absence of the regulations to which the statute refers the require- ments of subparagraph a therefore remain fully applicable to petitioner’s gift notwithstanding the trust’s filing in of an amended_return including the information described in subparagraph b because sec_170 embodies a discretionary delegation we need not address questions that would arise under our case law if we were continued united_states tax_court reports to reflect the foregoing an order will be issued denying petitioner’s motion for partial summary_judgment reviewed by the court gale thornton goeke holmes kerrigan buch nega and ashford jj agree with this opinion of the court marvel and pugh jj concur in the result only holmes j concurring i fully agree with the opinion of the court but write separately to highlight an interesting aspect of this case-yet another instance of tax law’s wan- dering away from general principles of administrative law courts frequently face the problem of what to do with an agency that has ignored congress’s invitation or command to write regulations should a court remedy the agency’s refusal to exercise the power delegated to it and if so how this is a practical question that some academics have actually given some considered thought to and professor grewal has con- cluded after a thorough review i won’t cut and paste here that to hold a statute self-executing and invoke phantom regulations -a court’s best guess at what regulations an agency might have issued-is never an appropriate response see amandeep s grewal substance over form phantom regulations and the internal_revenue_code hous bus considering a statute that embodied a mandatory delegation reasonable minds can differ for example as to whether the statute before us is tax- payer friendly or government friendly on the one hand implementa- tion of subparagraph d would relieve the taxpayer of a substantiation ob- ligation otherwise required on the other hand subparagraph d is part of a compliance provision viralam t c pincite that congress ex- pected to raise substantial revenue by deterring taxpayers from claiming inflated charitable_contribution deductions reasonable minds can also dif- fer as to where this statute would fall on the whether how continuum subparagraph d arguably displays aspects of both by authorizing the secretary to specify the form and manner of donee reporting the statute addresses how questions but it also delegates the secretary authority to address difficult policy questions the resolution of which may affect and did affect his decision as to whether donee reporting should be imple- mented at all in view of our disposition it is unnecessary to tread further into these waters w 17th st llc v commissioner tax l j i recognize that this is likely a minority position but some pioneering dissenters preceded the professoriate the role of the courts is to interpret not make the law and this court cannot divine what rules the secretary would promulgate 119_tc_317 foley j dissenting aff ’d 370_f3d_1228 d c cir but i also recognize that this isn’t a position that we need to reexamine today as the court correctly concludes sec_170 is a discretionary delegation to the secretary and has no operative effect without the suggested regulations see op ct p when delegated authority is discretionary it’s within the agency’s discretion not the court’s to draft regulations or to decide whether to issue regulations at all once we decide that the text of the code requires such regu- lations that’s enough to decide this case but delegations from congress can also be mandatory mandatory delegations are usually indicated by a command that the agency shall issue regulations grewal supra pincite our current caselaw has created a series of imprecise tests for how to apply the code when the secretary fails to heed congress’s mandate to issue regulations we have the legislative-history approach where we delve into extra- statutory sources to determine legislative intent grewal supra pincite see 108_tc_579 if we find in the entrails of com- see 542_us_55 holding that a court can only compel an agency to act if the agency failed to take a discrete agency action that it is required to take 523_f3d_119 2d cir refusing to compel the epa to act be- cause the regulations governing the epa actions at issue were discre- tionary and sometimes congress gives an agency even greater latitude by saying for example that it may act by regulation or other guidance the majority carefully notes a couple instances of this see op ct note within sec_170 itself all of this shows that congress knows how to tell an agency exactly what it wants it to do-and how though even in a case like this i would note that a taxpayer who dis- agrees with treasury’s inaction could try to seek relief under the apa which requires agencies to give an interested person the right to petition for the issuance amendment or repeal of a rule u s c sec_553 see grewal supra pincite denial of a taxpayer’s petition is then appealable to the courts u s c sec_702 sec_706 see 519_us_452 united_states tax_court reports mittee reports floor statements and blue books what sort of regulations congress wanted then we say that the statute is self-executing see eg 114_tc_103 rev’d 263_f3d_338 4th cir we have the equity approach where we declare that a tax- payer-friendly statute must be self-executing in the name of fairness because the secretary shouldn’t be allowed to sub- vert the will of congress by not issuing regulations see francisco t c pincite grewal supra pincite and we have the whether-how approach where we try to figure out if congress gave the secretary the power to decide whether a result should occur or merely how that result should occur see grewal supra pincite only if the answer is how will we deem the code section at issue to self-execute or more precisely come up with regulation-like rules ourselves see eg 106_tc_216 but we’ve built up this body of tax law in apparently bliss- ful disregard for the apa which provides a generally applicable procedure to compel agency action unlawfully withheld or unreasonably delayed u s c sec_706 outside the tax realm courts frequently entertain sec_706 arguments against agency inaction when congress tells an agency that it shall issue regulations it is a command to the agency and not a court to issue regula- tions it is also a command to the agency to act by regula- tion -a term with a fixed meaning in administrative law and one that usually means that a regulation has to run through the normal apa rulemaking gauntlet that proce- dure includes providing public notice of a proposed regula- tion giving interested people the opportunity to comment and explaining the basis and purpose of the regulation see id sec_553 kristin e hickman coloring outside the lines examining treasury’s lack of compliance with administrative_procedure_act rulemaking requirements see eg 824_f3d_33 3d cir using u s c sec_706 to order the federal communications commissioner to update regulations defining an eligible_entity 486_f2d_663 2d cir using u s c sec_706 to compel the secretary of health education and welfare to issue regulations about medicare retroactive corrective rate adjustments w 17th st llc v commissioner notre dame l rev when we hold a code section that tells the secretary to issue regulations to be self- executing we arrogate to ourselves what belongs to the sec- retary it is simply not up to us to act as an agency the supreme court has warned that we are not inclined to carve out an approach to administrative review good for tax law only 562_us_44 we have not been asked to reconsider our caselaw on phantom regulations here but when we are i will be receptive to doing so foley j dissenting this case should be decided on the plain and unambiguous language of the statute see 530_us_238 a s in any case of statutory construction our analysis begins with the language of the statute and where the statutory language provides a clear answer it ends there as well quoting 525_us_432 the majority however without establishing or even asserting that sec_170 is ambiguous focuses on legislative_history regu- latory history and caselaw relating to mandatory and permissive delegations of regulatory authority sec_170 provides that s ubparagraph a shall not apply to a contribution if the donee organization files a return on such form and in accordance with such regulations as the secretary may prescribe which includes the informa- tion described in subparagraph b with respect to the con- tribution emphasis added the first clause establishes whether sec_170 applies when the donee organiza- tion files a return and the second clause merely establishes that the secretary may provide alternative rules detailing how a donee organization may file such a return see estate the heading of the subparagraph in question s ubstantiation not re- quired for contributions reported by the donee organization further indi- cates that sec_170 is effective regardless of whether regulations are promulgated see 523_us_224 ‘ t he title of a statute and the heading of a section’ are ‘tools available for the resolution of a doubt’ about the meaning of a statute quoting trainmen v balt ohio r r co 331_us_519 continued united_states tax_court reports of neumann v commissioner 106_tc_216 the secretary’s failure to create such rules and issue new forms however does not render sec_170 inoperative indeed w e have frequently held that the secretary may not prevent implementation of a tax_benefit provision simply by failing to issue regulations 119_tc_317 aff ’d 370_f3d_1228 d c cir see also 93_tc_228 88_tc_663 aff ’d 842_f2d_180 7th cir 82_tc_819 in the absence of regulations from the secretary a donee filing a return that contains the information described in sec_170 satisfies the requirements of sec_170 the language files a return on such form and in accord- ance with such regulations as the secretary may prescribe is found in only one place in title_26 sec_170 thus it must be analyzed according to its unique terms in sec_170 files a return is immediately followed and modified by the prepositional phrase on such form and in accordance with such regulations as the secretary may prescribe this phrase does not modify s ubparagraph a subparagraph a is immediately followed and limited in scope by the verb phrase shall not apply to a contribution the majority’s analysis simply ignores the statutory com- mand that s ubparagraph a shall not apply to a contribu- tion and in essence reconstructs sec_170 to state under regulations prescribed by the secretary subparagraph a may not apply to a contribution our role however is to review and construe not adjust and reconstruct the statute see 545_us_353 stating that courts are not free to rewrite the statute that congress has enacted inexplicably the majority’s analysis relegates to mere surplusage and simply ignores the statu- tory command that s ubparagraph a shall not apply to a contribution curiously the majority contends that my reading of sec_170 renders the phrase on such form and in accordance with such regula- tions as the secretary may prescribe surplusage see op ct p that contention should not however override the plain meaning of w 17th st llc v commissioner the majority acknowledges that the donee reporting provision received little attention see op ct p indeed the only legislative_history relating directly to sec_170 is a statement in the conference_report that s ubstantiation is not required if the donee organization files a return with the irs in accordance with treasury regulations reporting information sufficient to substantiate the amount of the deductible con- tribution h_r conf rept no pincite c b pincite this statement is consistent with the unambiguous language of the statute the majority fails to cite anything that estab- lishes congressional intention to cede to treasury the authority to determine whether sec_170 will be applicable in a valiant attempt to legitimize a holding not supported by the statute the majority is compelled to rely on regulatory history relating to regulations that were never promulgated and from treasury officials who served in a previous administration a hearing statement from a congressman who retired before sec_170 was enacted etc relating to a bill vetoed during a previous congress in short the majority pays great attention to the wrong details legislative_history ie pledges colvin vasquez gustafson paris and morrison jj agree with this dissent gustafson j dissenting sec_170 provides the general_rule for substantiation of a charitable_contribution by a contemporaneous written acknowledgment and sec_170 provides this alternative d substantiation not required for contributions reported by the donee organization -subparagraph a shall not apply to a con- sec_170 see 498_us_103 scalia j dissenting the principle against mere surplusage is sound but its limitation ‘if possible’ must be observed it should not be used to distort ordinary meaning indeed sec_7805 and its predecessors have granted the secretary the general authority to promulgate regulations since yet congress has regularly included the secretary’s authority to promulgate regulations in various other code sections see eg sec_338 sec_472 sec_1256 sec_1502 sec_5053 certainly each of these specific grants of regulatory authority has an independent effect beyond sec_7805 and is not dismissed as surplusage united_states tax_court reports tribution if the donee organization files a return on such form and in accordance with such regulations as the secretary may prescribe which includes the information described in subparagraph b with respect to the contribution emphasis added i would hold that petitioner’s donee organization successfully employed this alternative when it filed its amended form_990 return of organization exempt from income_tax in holding otherwise the majority opinion makes a simple misreading of the phrase in f d referring to regula- tions this misreading appears no later than the headnote which observes that the secretary has not issued regulations to implement the donee-reporting regime referred to in subpara d see op ct p emphasis added strictly speaking this observation is correct but in fact the statute makes no mention of regulations to implement such a regime rather the statute provides that subsection f a will not apply if the donee organization files a return on such form and in accordance with such regulations as the sec- retary may prescribe emphasis added the statute then adds the condition that the return must include the information described in subparagraph b thus the only regulation referred to in the statute and the only regulation that could be argued as being required by the statute is a regulation providing for a return to be filed by a donee organization for tax-exempt charitable organizations the regulations already did and still do prescribe a return -ie form_990 return of organization exempt from income_tax had congress conceived the rule that the opinion assumes the phrase which includes might have been moved and the statute might have read- subparagraph a shall not apply to a contribution if the donee organiza- tion files a return which includes on such form and in accordance with such regulations as the secretary may prescribe the information de- scribed in subparagraph b with respect to the contribution a hypothetical statute worded thus might support the argument that the donee-reporting regime itself was to be the subject of regulations but in- stead in the statute as actually enacted the only subject of regulations is the return not all organizations that may be the donees of deductible charitable_contributions must file returns see eg sec_170 a state a posses- w 17th st llc v commissioner sec_1_6033-2 returns by exempt_organizations - a in general - e very organization_exempt_from_taxation under sec_501 shall file an annual information_return specifically setting forth its items of gross_income gross_receipts and disbursements and such other information as may be prescribed in the instructions issued with respect to the return i e very organization_exempt_from_taxation under sec_501 and required to file a return under sec_6033 and this section shall file its annual return on form_990 ii the information generally required to be furnished by an organiza- tion exempt under sec_501 is f the total of the contributions gifts grants and similar amounts received by it during the taxable_year and the names and addresses of all persons who contributed bequeathed or devised dollar_figure or more in money or other_property during the taxable_year emphasis added as the commissioner has acknowledged on brief the legis- lative history suggests that when congress referred to ‘return ’ it meant the return under sec_6033 citing h_r conf rept no pincite 1993_3_cb_393 tax-exempt organizations generally are required to file an annual information_return form_990 with the irs and on that form_990 donee organizations have long been able and still are able to report information about donors and donations as in effect in 1992-ie before the legislative initiative described in the opinion of the court-the form_990 had no prescribed schedule for identifying donors but the instruc- tions for form_990 stated at line 1d-total contributions etc -enter the total of amounts reported on line sec_1a through 1c attached schedule -schedule of contributors not open to public inspection caution see note below attach a schedule listing contributors who gave the organization directly or indirectly money securities or other_property worth dollar_figure or more during the year if no one contributed the reportable minimum the organization does not need to attach a schedule show each contribu- sion of the united_states or the united_states or the district of co- lumbia however at least some tax-exempt organizations not required to file form_990 may file it voluntarily see revrul_71_55 1971_1_cb_403 united_states tax_court reports tor’s name and address the total amount received and the date received contributors include individuals fiduciaries partnerships cor- porations associations trusts or exempt_organizations note caution if the organization files a copy of form_990 and attachments with any state do not include in the attachments for the state the schedule of contributors discussed above unless the schedule is specifically required by the state with which the organization is filing the return states that do not require the information might nevertheless make it available for public inspection along with the rest of the return thus under the status quo before the enactment of sec_170 an exempt_organization would-without using any explicitly prescribed schedule-compose its own schedule to give some donor information on its form_990 information_return when sec_170 was enacted the tax-exempt charity’s return on such form and in accordance with such regulations as the secretary may prescribe was already pre- scribed as form_990 and the explicitly authorized practice was for the organization to compose its own schedule giving donor information by the irs had prescribed a schedule b schedule of contributors however schedule a part iii line 3c asked- did the organization receive or hold an easement for conservation pur- poses including easements to preserve historic structures if yes attach a detailed statement -and the detailed statement was again to be composed by the organization it was in such a detailed statement attached to its form_990 that petitioner’s donee organization include d in compliance with subsection f d the information required by paragraph b -ie on a return on such form and in accordance with such regulations as the secretary may prescribe to wit form_990 when it applies sec_170 requires a contem- poraneous receipt from the donor organization on the one hand in certain respects the statute is not very demanding for example there is no requirement that anyone sign the receipt and this court’s experience is that such receipts often bear neither a signature nor even an individual’s name on the other hand if the donee organization fails to comply w 17th st llc v commissioner in any respect with what the statute does require then that failure strictly defeats an otherwise valid deduction even if the donor is fully capable of substantiating the fact and amount of the donation if sec_170 were viewed by itself this selective strictness might seem strange sec_170 however has the effect of providing an alter- native that may save the otherwise defeated contribution deduction admittedly sec_170 gives the secretary the power to promulgate additional regulations and specific forms or schedules for the reporting of contributions on a donee’s return-a power the secretary has not explicitly exercised but contrary to the commissioner’s position and the majority’s holding a donee’s compliance with sec_170 did not require the secretary to promulgate any additional regulations since the existing regulations pre- a deduction will be disallowed if the receipt is issued after the donee’s tax_return is filed or is due sec_170 or if the receipt fails to state an amount of a cash contribution or a description but not a value of a non-cash contribution sec_170 or lacks a statement whether the donee provided goods or services and a statement of the value of those goods or services sec_170 the majority suggests see op ct p that this interpretation would make subparagraph a elective with charities but in fact the al- ternative in sec_170 is significantly more demanding than the contemporaneous receipt that satisfies subsection f a this alternative substantiation must be made on the form_990 return not a mere receipt and thus is potentially subject_to civil penalties under sec_6701 and since the return is signed u nder penalties of perjury the criminal pen- alties of sec_7206 as well in addition an organization that decided not to issue receipts would surely disappoint and confuse its donors-not a good thing for an organization that depends on donations it would there- fore seem unlikely that an organization would elect not to issue receipts but instead to report its contributions on its return see respondent’s response to petitioner’s motion for partial summary_judgment pincite date neither the commissioner nor the majority suggests that this court is bound to defer to this agency position which has never been promulgated in a regulation we therefore construe the statute by normal principles cf 119_tc_317 sec_931 is silent as to whether those regulations may be issued under sec_931 or another section of the code such as sections gov- erning the determination of sources of income sections in the absence of regulations under sec_931 we believe it is appropriate continued united_states tax_court reports scribed for donees that are exempt from tax under sec_501 a return-form 990-and thereby gave such donees an occasion to include the information described in subparagraph b on that return the statutory text shows no reason that the department of the treasury should be able to veto this alternative by declining to promulgate addi- tional regulations nor does the legislative_history suggest such a de_facto veto power that history as described by the majority see op ct pp shows that congress once considered but did not enact mandatory donee reporting as the primary substantiation of charitable_contributions and that the notion of donee reporting survives in sec_170 as a non-mandatory alternative that history provides no basis whatsoever for the idea that the actually enacted alternative cannot be employed until the irs promulgates new regula- tions the tax_court should not give to treasury the power to veto sec_170 by regulatory inaction-a power that congress did not grant-and thereby deprive taxpayers of a means that congress did grant colvin foley vasquez paris and morrison jj agree with this dissent f to consider sections and related regulations aff ’d 370_f3d_1228 d c cir the information that sec_170 requires a donee’s return to report is the information described in subparagraph b of sec_170 and that information does not include the donor’s social secu- rity number nor even his address the majority see op ct p citing fed reg shows that the department of the treasury once envi- sioned a more ambitious regime that would have required not only infor- mation required in the statute but more-ie t he donor’s taxpayer iden- tification number in order to properly associate the donation infor- mation with the correct donor however since treasury declined to set up such a system because of the potential risk for identity theft we need not speculate about the validity of such extra-statutory requirements if treasury were ever to promulgate such regulations at present it is suffi- cient to note that a donee organization filing form_990 is currently able to comply with sec_170 by providing the information described in subparagraph b with respect to the contribution
